Citation Nr: 1023474	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for contraction of hepatitis C resulting 
from a blood transfusion.  

2. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for contraction of hepatitis B resulting 
from a blood transfusion.  

3. Entitlement to an initial compensable rating for human 
immunodeficiency virus (HIV) under the provisions of 
38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1978 
to March 1986.  

These issues come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO found no new 
and material evidence had been submitted for a claim for 
service connection for HIV and for a claim for service 
connection for hepatitis C.  Entitlement to compensation for 
Hepatitis B under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2009) 
was also denied.  

The Veteran testified before the undersigned at a Board 
hearing in February 2009.  A transcript has been associated 
with the file.  

In an October 2009 Board decision, the Board recognized that 
a review of the claims file and of the February 2009 hearing 
transcript showed that the claims regarding HIV and hepatitis 
C were improperly characterized as service connection claims 
in the April 2006 RO rating decision and in a March 2007 
statement of the case.  (Transcript, p 15-16.)  The Board 
recognized the claims as whether new and material evidence 
had been submitted to reopen claims for compensation under 
38 U.S.C.A. § 1151 for contraction of HIV and hepatitis C 
resulting from a blood transfusion.  The Board reopened both 
of these claims and remanded them for further development in 
the October 2009 Board decision and remand.  The claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
contraction of hepatitis B resulting from a blood transfusion 
was also remanded.  

In March 2010, the RO granted compensation for HIV under 
38 U.S.C.A. § 1151 with an evaluation of 0 percent (effective 
June 3, 2005).  In April 2010, the Veteran filed a notice of 
disagreement (NOD) with this initial rating.  The Veteran is 
entitled to a statement of the case (SOC).  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the Court held that, when an 
appellant files a timely NOD as to a particular issue, and no 
SOC is furnished, the Board should remand, rather than refer, 
the claim for the issuance of an SOC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

A March 19, 1988 VA intensive care unit record showed the 
Veteran was transferred from San Rafael Hospital for 
treatment of peptic ulcer disease.  This record shows the 
Veteran received "PRBCs" or packed red blood cells during 
his treatment at VA.  The Veteran's medical records show a 
history of hepatitis starting in February 1991.  In a March 
2006 VA medical examination report, the examiner noted the 
Veteran's hepatitis B core antibodies had been positive, 
which indicated a previous hepatitis B exposure.  He also 
noted a history of hepatitis C.  

In the October 2009 remand, the Board highlighted a September 
2006 letter from one of the Veteran's representatives.  The 
letter stated that he called the infectious disease section 
of San Juan Puerto Rico VAMC to inquire about blood product 
testing.  The representative said in the letter: "The 
individual to whom I spoke with, (sic) advised me that 
testing for Hepatitis B & C took place in 1991 and HIV 
testing of blood and blood products took place subsequent to 
that date."  Given this statement, the examiner was asked to 
comment on the etiology of the Veteran's diagnosed hepatitis 
C and B and to accompany this commentary with a rationale.  

In February 2010, the examiner who wrote the March 2006 VA 
examination report provided a follow up opinion which 
considered this new information.  The examiner summarized the 
September 2006 letter, stating that the representative's 
letter communicated that testing for hepatitis B and C 
"began in 1991."  The examiner also stated recent VA 
records showed the Veteran did not have chronic active 
hepatitis B or chronic active hepatitis C.  

The Board first notes that the actual statement says: "The 
individual to whom I spoke with, advised me that testing 
Hepatitis B & C took place in 1991 and HIV testing of blood 
and blood products took place subsequent to that date" 
(emphasis added).  The statement does not say testing for 
hepatitis B and C started in 1991, it merely reflects that it 
took place.  Additionally, the examiner did not address the 
etiology of the hepatitis B and C.  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to assure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

On remand, the Board requests that claims file be sent to a 
VA physician at the VA medical center (VAMC) in San Juan.  
This examiner should determine the date when screening blood 
product for hepatitis B and C was put into place and whether 
hepatitis B and/or C is related to his March 1988 blood 
transfusion and medical treatment.  This opinion should be 
reconciled with the March 2006 VA examination report and the 
February 2010 opinion.  

Additionally, the Veteran has filed a NOD with the March 2010 
rating decision that granted compensation with an evaluation 
of 0 percent for HIV under 38 U.S.C.A. § 1151 (effective June 
3, 2005, the date of the reopened claim).  The claims file 
before the Board does not reflect that the RO issued a SOC 
addressing these claims.  On remand, an SOC should be issued, 
along with further instructions, to the Veteran.  

Accordingly, the case is REMANDED for the following action: 

1. Send the claims file to a VA physician 
at the VAMC in San Juan.  First, this 
examiner should determine the date when 
screening blood product for hepatitis B 
and C was put into place at the San Juan 
VAMC.  These dates should be listed in the 
examination report.  The claims folder and 
a copy of this remand must be made 
available to the examiner in conjunction 
with the examination.  

The examiner should determine whether 
hepatitis B and/or C is related to his 
March 1988 blood transfusion and medical 
treatment.  This opinion should be 
reconciled with the March 2006 VA 
examination report and the February 2010 
opinion.  

If and only if the examiner determines the 
etiology of the diagnosed hepatitis B and 
C is related to his March 1988 blood 
transfusion and medical treatment, the 
examiner should determine: 
*	whether it was due to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of the 
VA hospital care or medical 
treatment; and 
*	whether the contraction of the 
hepatitis B and C diagnosed was 
reasonably foreseeable by VA medical 
care providers and whether it was an 
ordinary risk of the treatment 
provided.  

Complete rationale should be given for all 
opinions reached.  If the examiner cannot 
determine the etiology of hepatitis B or C 
without resorting to speculation, the 
examiner should explain the reason for 
this statement.  

2. Issue a statement of the case (SOC) to 
the Veteran and his representative, 
addressing the March 2010 rating decision 
that granted compensation with an 
evaluation of 0 percent for HIV under 
38 U.S.C.A. § 1151.  The Veteran should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of the claim 
addressed in this remand.  

3. Re-adjudicate the Veteran's claims for 
compensation under the provisions of 
38 U.S.C.A. § 1151 for contraction of 
hepatitis B and C resulting from a blood 
transfusion.  If the benefits sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal, as well as 
a summary of the evidence received since 
the issuance of the most recent 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the issues the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

